Citation Nr: 1533418	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected patellofemoral pain syndrome of the right knee [hereinafter, "right knee disability"].  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from January 1995 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the case was subsequently transferred to the VA RO in New Orleans, Louisiana.  


REMAND

Regrettably, the Board finds that further development is required before the Veteran's claim on appeal is decided.  Specifically, he asserts that he has a right ankle disability that was caused by his service-connected right knee disability.  

A review of the record shows that the Veteran was afforded a VA examination of his right ankle in April 2007.  At that time, the examiner diagnosed degenerative changes in the anterior portion of the talofibular joint of the right ankle with intact ligamentous structures.  The examiner opined that the Veteran's right ankle disability was less likely as not related to his active service.  However, the examiner did not provide a rationale for the opinion provided and failed to provide an opinion regarding secondary service-connection.  

As a result of the inadequacies identified in the April 2007 VA examination and opinion report, the Veteran was scheduled for VA examinations of his right ankle in December 2008 and August 2012 but failed to report for both of those evaluations.  However, in an April 2013 statement, the Veteran reported that he had missed his VA examinations as a result of moving.  He requested that he be afforded another opportunity to report for a VA examination.  The Veteran was not scheduled for another VA examination of his right ankle.  As the Veteran reported that he had missed his examinations as a result of moving and indicated that he would be willing to report for an examination if one were scheduled, the Board finds that the Veteran should be afforded another opportunity to report for a VA examination.  
Further review of the record shows that, in April 1994, the Veteran was afforded an enlistment examination.  In the examination report, it was noted that the Veteran had broken his right ankle in February 1993, but that there were no problems with the ankle.  The Veteran was subsequently accepted into active service in January 1995.  Beginning in February 1995, the Veteran was seen in medical on several occasions with complaints of right ankle pain.  He was diagnosed with "right ankle pain" and returned to duty.  The Veteran was separated from active service in August 1995 following right knee surgery.  

Accordingly, in addition to getting a medical opinion regarding secondary service connection, given that the Veteran had a right ankle disability that was noted at the time of his entrance into active service and that the evidence showing he sought treatment for right ankle pain on several occasions while in active service, the Board must now determine whether the Veteran's pre-existing right ankle disability was clearly and unmistakably not aggravated beyond the natural progression by his service.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of his right ankle disability.   

Additionally, attempts to identify and obtain any outstanding VA and private treatment records should be made before a decision is made in the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his right ankle disability.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether the Veteran's right ankle disability was clearly and unmistakably not aggravated (permanently increased in severity beyond the natural progression of the disorder) during active service.  In forming the opinion, the examiner should specifically address the Veteran's complaints of right ankle pain during service, which are documented in the service treatment records.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified right ankle disability was caused or chronically worsened by the service-connected patellofemoral pain syndrome of the right knee, to include any altered gait/body mechanics resulting from such.  

The supporting rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and medical opinions comport with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a right ankle disability, to include as secondary to the service-connected patellofemoral pain syndrome of the right knee.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

